Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151989                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  DATAM MANUFACTURING, L.L.C.,                                                                                        Justices
          Plaintiff-Appellee,
  v                                                                 SC: 151989
                                                                    COA: 325136
                                                                    Macomb CC: 2009-000103-CK
  MAGNA POWERTRAIN USA, INC.
  d/b/a NEW PROCESS GEAR,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 5, 2015 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2016
           a0316
                                                                               Clerk